Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 27, 2018

                                     No. 04-18-00347-CV

                                   John Richard ALEMAN,
                                          Appellant

                                               v.

                      URBAN CONCRETE CONTRACTORS, LTD.,
                                   Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI00339
                         Honorable Norma Gonzales, Judge Presiding


                                        ORDER
         Appellee’s second motion for extension of time to file its brief is GRANTED. Appellee’s
brief is due on or before December 21, 2018. No further extensions will be granted.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court